                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:18-CV-154-BO


BENJAMIN KINSER,                              )
                                              )
       Plaintiff,                             )
                                              )
V.                                            )                      ORDER
                                              )
SALT BAR, LLC, et al.,                        )
                                              )
       Defendants.                            )


       This cause comes before the Court on plaintiffs motion for entry of default [DE 38]. For

the following reasons, plaintiffs motion [DE 38] is DENIED.

       The complaint in this action was filed in the District of South Carolina on July 2, 2018.

[DE 1]. That same month, plaintiff was given permission to proceed in forrna pauperis under 28

U.S.C. § 1915. [DE 9]. The case was transferred to the Eastern District of North Carolina on

August 22, 2018. [DE 18]. In January 2019, the Court entered default against defendants Sean

Carey and Salt Bar, LLC. [DE 36, 37]. In February 2019, plaintiff moved for entry of default

against defendants James Kupra and Derek Gonzalez. While his motion is titled a mot~on for "entry

of default judgment," the Court construes it as a motion for entry of default under Federal Rule of

Civil Procedure 55(a).

       "When a party against whom a judgment for affirmative relief is sought has failed to plead

or otherwise defend as provided by [the Federal Rules of Civil Procedure] and that fact is made to

appear by affidavit or otherwise, the Clerk shall enter the party's default." Fed. R. Civ. P. 55(a).

Here, however, defendants Kupra and Gonzalez were not properly served, as the summonses sent

to them were returned as undeliverable. [DE 28, 29, 39, 40]. As such, neither Mr. Kupra nor Mr.
Gonzalez has failed to timely defend. Because entry of default would therefore be inappropriate,
1
plaintiffs motion [DE 38] is DENIED.



SO ORDERED, this    11 day of March, 2019.

                                            TERRENCE W. BOYLE
                                            CHIEF UNITED STATES DISTRI




                                               2
